DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 10/16/21.  Claim 1 was amended; claims 2-20 were cancelled.  Claim 1 is presently pending and is presented for examination.
Response to Arguments
Applicant’s arguments, see pages 4-5 of Remarks, filed 10/16/21, with respect to the rejections of claims 1, 3, 6, 11, and 12 under 35 U.S.C. 103 in view of JP 11-122849 to Nishiyama et al. (“Nishiyama”, Machine Translation provided previously), US Pat. 5,146,146 to Samann (“Samann”), and US Pat. 3,942,055 to Hoffmeyer (“Hoffmeyer”) have been fully considered but they are not persuasive. 

Applicant argues that Nishiyama does not teach or suggest that the stator winding comprises a primary winding and a secondary winding, wherein the first slots are each provided with one of the primary winding or the secondary winding therein, and wherein the second slots are each provided with one of the primary winding or the secondary winding therein.

Examiner respectfully disagrees.  It is noted that the recitations “wherein the first slots are each provided with one of the primary winding or the secondary winding therein” and “wherein the second slots are each provided with one of the primary only one of the primary winding or secondary winding.  As currently worded, claim 1 merely requires that each of the first and second slots are provided with the primary winding or the secondary winding therein; therefore a prior art reference teaching that each of the first/second slots are provided with both the primary winding and the secondary winding therein meets the recited claim limitation.  Nishiyama teaches that the stator winding comprises a primary winding (20) and a secondary winding (22), wherein the first slots (small slot 16) are each provided with one of the primary winding and the secondary winding therein, and the second slots (large slot 16) are each provided with both the primary winding and the secondary winding therein [Fig. 1; ¶0023-¶0026, ¶0032].  On this basis, Nishiyama meets said claim limitations recited above.  Therefore the rejection of claim 1 under 35 U.S.C. 103 is maintained on the grounds presented in the following Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 11-122849 to Nishiyama et al. (“Nishiyama”, Machine Translation provided previously) in . 
Regarding claim 1,
Nishiyama discloses a single phase induction motor [¶0002], comprising: 
a stator, comprising: 
a stator core (10); and 
a stator winding (comprising primary winding 20 and secondary winding 22), disposed on the stator core [Fig. 1; ¶0023]; and 
a rotor, rotationally fitted with the stator, wherein the rotor is of a cage type structure [¶0016], 
wherein an inner hole is formed inside the stator core to allow the rotor to pass through the inner hole [Fig. 1; ¶0016], 
wherein the stator core comprises two first outer edges (B) opposite and parallel to each other and two second outer edges (A) opposite and parallel to each other, the two second outer edges being substantially orthogonal to the two first outer edges,
wherein the stator core defines four winding slot groups for accommodating the stator winding, 
wherein each of four winding slot groups comprises four first slots (16) and two second slots (16), 
wherein in the same winding slot group, the two deep second slots (16) are disposed adjacent to each other and located on the same side of the four shallow first slots (16) [Fig. 1; ¶0021],  

wherein the stator winding comprises a primary winding (20) and a secondary winding (22), 
wherein the first slots (small slot 16) are each provided with one of the primary winding and the secondary winding therein, and 
the second slots (large slot 16) are each provided with at least one of the primary winding and the secondary winding therein [Fig. 1; ¶0023-¶0026, ¶0032],  
wherein the stator core has four corners at outer edges thereof (at 18), each of the four corners being located at an intersection of a corresponding one of the two first outer edges and a corresponding one of the two second outer edges that are orthogonal to each other, and 
wherein the second slots of the four winding slot groups are opposite to the four corners at the outer edges of the stator core, respectively [see annotated Figure 1 below; ¶0021].  
As illustrated in annotated Figure 1 of Nishiyama below, it can be seen that the stator core comprises two first outer edges (B) opposite and parallel to each other and two second outer edges (A) opposite and parallel to each other, the two second outer edges being substantially orthogonal to the two first outer edges [see annotated Figure 1 of Nishiyama below; ¶0035].

    PNG
    media_image1.png
    322
    352
    media_image1.png
    Greyscale

Nishiyama (JP 11-122849): Figure 1 -- annotated
Nishiyama does not explicitly teach that a distance between the two first outer edges (L1) is less than a distance between the two second outer edges (L2).  However, the relative dimensions of first and second outer edges as claimed is old and well-known in the art.  For example, Hoffmeyer similarly discloses a motor stator comprising a stator core (10), wherein the exemplary stator core comprises two first outer edges (12, 13) opposite and parallel to each other and two second outer edges opposite and parallel to each other, wherein a distance between the two first outer edges (A = 4.25 in) is less than a distance between the two second outer edges (B = 4.883 in) [col. 6, lines 25-65].  Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify the relative dimensions of the stator core such that a distance between the two first outer edges (L1) is less than a distance between the two second outer edges (L2), as taught by Hoffmeyer, according to known methods and with no change in function to yield predictable results.  Additionally, it would have been an obvious matter of design choice to configure the stator core such that a distance Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). [see MPEP 2144.04(IV)(A)].
Nishiyama teaches that the induction motor has four poles [¶0007], not two poles as defined by claim 1.  Additionally, Nishiyama does not explicitly teach that the induction motor has a synchronous speed of 3000 rpm or 3600 rpm and a rated speed ranging from 2200 rpm to 2800 rpm.  However, Samann discloses a well-known technology in the art of a motor for a washing machine comprising a single-phase induction motor having a rotation speed of 3000 rpm and two poles [Fig. 4-5; col. 1, line 19 – col. 2, line 4].  Therefore it would be obvious to one having ordinary skill in the art at the time of filing to modify the device of Nishiyama to utilize a two pole single phase induction motor as taught by Samann.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of invention.  Furthermore, since Samann teaches a rotation speed of 3000 rpm, utilizing an induction motor having a synchronous speed of 3000 rpm and a rated speed between 2200-2800 rpm is an obvious matter of design choice that a person skilled in the art could have embodied.

Nishiyama does not explicitly teach the dimensions of the stator core as claimed, specifically wherein a distance between the two first outer edges (L1) is 116 + 5 mm (i.e. 4.57 + 0.2 in) and a height of the stator core in an axial direction is 35 + 2.5 mm (i.e. 1.38 + 0.1 in).  Hoffmeyer similarly discloses a motor stator comprising a stator core (10), wherein the exemplary stator core comprises two first outer edges (12, 13) opposite and parallel to each other and two second outer edges opposite and parallel to each other, wherein a distance between the two first outer edges (A = 4.25 in) is less than a distance between the two second outer edges (B = 4.883 in), wherein the distance between the two first outer edges (A) is 4.25 inches (i.e. 108 mm) [see Fig. 1; col. 4, lines 14-24; col. 5, lines 41-64] and a height of the stator core in an axial direction is alternately 1.5 inches (38.1 mm) or 1.75 inches (44.5 mm) [col. 6, lines 25-65].  Therefore the distance between the two first outer edges (A) and a height of the stator core in an axial direction would be obvious as being known result effective variables, as . In re Boesch 205 USPQ 215 (see MPEP 2144.05).  Furthermore, it would have been an obvious matter of design choice for a person skilled in the art to configure the dimensions of the stator to have a distance between the first two outer edges and an axial height of the stator core within the claimed range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re rose, 105 USPQ 237 (CCPA 1955). [see MPEP 2144.04(IV)(A)].
Nishiyama does not explicitly teach that a ratio of a slot surface area of each second slot to that of each first slot is greater than or equal to 1.36:1.  However it would have been an obvious matter of design choice to utilize such a ratio greater than or equal to 1.36:1, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). [see MPEP 2144.04(IV)(A)].  Additionally, although Nishiyama does not explicitly teach that the ratio of a slot surface area of each second slot to that of each first slot is greater than or equal to 1.36:1, said ratio of slot surface area would be a known result effective variable, as they would affect the amount of yoke area available for magnetic flux, and is thus obvious to determine an optimal/workable slot surface area through routine experimentation.  For example, Hoffmeyer teaches that the relative area of slots is determined by the particular auxiliary winding configuration and by the amount of yoke area available for magnetic flux, wherein “slots 17 preferably have an area that is from seventy-five to ninety percent of the area of slot 18 and the exact size of a slot 17 is determined by a particular winding arrangement which is selected to provide predetermined desired performance characteristics for an electric motor utilizing such winding arrangement” [col. 3, line 64 – col. 4, line 2].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the ratio of a slot surface area of each second slot to that of each first slot by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 [see MPEP 2144.05].
Nishiyama does not explicitly teach that a ratio of a diameter of the inner hole to the distance between the two first outer edges is less than or equal to 0.49:1.  However it would have been an obvious matter of design choice to utilize such a ratio less than or equal to 0.49:1, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). [see MPEP 2144.04(IV)(A)].

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711